Title: To Thomas Jefferson from Samuel Smith, 29 August 1801
From: Smith, Samuel
To: Jefferson, Thomas


Sir/
Baltimore 29th. Augt. 1801
The Maryland arrived last Night & this Morning, Mr. Purviance the Bearer of her Dispatches proceeded to Washington—The inclosed Letter from Capt. Barney will Aid in explaining the Causes why no Exchange of Ratification had taken effect—and will shew, that Federalists Can not be trusted with the Objects of Government. I Confess that I highly approved of the Delicacy of your Conduct towards Mr: Elsworth & Mr. Murray. the former would not have Committed his Character—the latter is so trifling a Creature, that I fear he is Acting under Instructions from this Side of the Water—I am sir—
with the greatest Respect your Friend & servt:
S. Smith
